IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                    DIVISION ONE
                         Respondent,
                                                    No. 77562-6-I
               V.
                                                    PUBLISHED OPINION
 EARL RAY PHILLIPS,

                        Appellant.                  FILED: July 1, 2019



       DWYER, J.    —   Earl Ray Phillips was charged with robbery in the second

degree and convicted after a jury trial. On appeal, he avers that the information

charging him with the offense was constitutionally defective in that it did not

include all of the elements of the offense of robbery in the second degree. He

also perceives error in the absence of a jury instruction on the defense of good

faith claim of title. Finally, he asserts that he received ineffective assistance of

counsel because his attorney did not propose a good faith claim of title

instruction. Finding no error, we affirm.



       Clifford Van Home, night manager at a Red Apple Market in Seattle, saw

Earl Phillips enter the store, select a case of 18 beer bottles from the refrigerator,

and walk past the store’s checkout counter without paying for the item. Van

Home followed Phillips past the counter. Accosting Phillips as he was leaving

the building, Van Home grabbed the case of beer and told Phillips to return the
No. 77562-6-1/2


item. Phillips attempted to strike Van Home, but Van Home ducked and was not

hit.

          Oscar Cerrillo, a store cashier on duty at the time, also saw Phillips

attempt to leave without paying for the beer. Cerrillo followed Van Home and

attempted to assist him in the physical struggle with Phillips. Phillips, for his part,

pushed back and refused to surrender the beer.

          Phillips insisted that he had a receipt for the item, but both Van Home and

Cerrillo, having seen him bypass the checkout counter without paying for it, did

not believe him. Both employees told Phillips that he would be free to go upon

relinquishment of the beer, but Phillips did not yield. As this struggle was

ongoing, the case of beer fell to the ground, breaking some of the glass bottles

within.

          At this point, Troy Jenks, a regular customer at the Red Apple, drove into

the store’s parking lot and saw the two employees scuffling with Phillips. Jenks

was able to restrain Phillips and held him on the ground while Van Home left to

telephone the police. While he was being restrained by Jenks, Phillips bit

Jenks’s bicep with sufficient force to puncture the skin. Jenks continued to

restrain Phillips until the police arrived on the scene. Upon arrival, Seattle Police

Officer Nathan Bertsch searched Phillips and did not find a receipt for purchase

of the beer.

          Phillips was charged with robbery in the second degree and assault in the

third degree. The information charging Phillips with robbery in the second

degree stated:



                                            2
No. 77562-6-1/3


                   That the defendant Earl Ray Phillips in King County,
           Washington, on or about February 8, 2017, did unlawfully and with
           intent to commit theft take personal property of another, to-wit:
           merchandise, from the person and in the presence of Clifford Van
           Home and Oscar [Cerrillo], who had an ownership, representative,
           or possessory interest in that property, against his will, by the use
           or threatened use of immediate force, violence and fear of injury to
           such person or his property and to the person or property of
           another;

                 Contrary to RCW9A.56.210 and 9A.56.190, and against the
           peace and dignity of the State of Washington.

           At the close of the trial, the jury found Phillips guilty on both counts.

However, prior to sentencing, Phillips moved for a new trial based on his trial

counsel’s failure to propose a jury instruction on self-defense. The trial court

granted the motion only as to Phillips’s conviction for assault in the third degree.

The State chose not to retry the assault charge and it was dismissed. The trial

court imposed a standard range sentence of 70 months of incarceration on the

robbery conviction.1



           Phillips first contends that the information charging him with robbery in the

second degree was constitutionally deficient. This is so, he avers, because it did

not specifically state that he had used force or fear to obtain or retain possession

of the property at issue. We disagree with his contention that this is an essential

element of robbery such that its omission amounted to constitutional error.

           Pursuant to both the Constitution of the United States and the Washington

Constitution, an accused has a right to be informed of the criminal charges


           1   Phillips’s motion to supplement the record with certain proposed jury instructions is
granted.


                                                   3
No. 77562-6-114


against him or her to enable adequate preparation of a defense. U.S. CQNST.

amend. VI; WASH. CONST. art. I,   § 22 (amend. X). To ensure the protection of
this right, a defendant must be provided a charging document setting forth every

material element of the charge or charges against the defendant, along with all

essential supporting facts. State v. McCarty, 140 Wash. 2d 420, 425, 998 P.2d 296

(2000), overruled on other grounds by State v. Siers, 174 Wash. 2d 269, 274 P.3d
358 (2012).

       “The standard of review for evaluating the sufficiency of a charging

document is determined by the time at which the motion challenging its

sufficiency is made.” State v. Taylor, 140 Wash. 2d 229, 237, 996 P.2d 571 (2000).

When a defendant challenges the sufficiency of the charging document before a

verdict is rendered, the charging language must be strictly construed. Taylor,
140 Wash. 2d at 237. If the defendant challenges the sufficiency after the verdict is

rendered, the charging document must be construed liberally in favor of validity.

Taylor, 140 Wash. 2d at 237.

       A challenge to the sufficiency of a charging document involves a question

of constitutional due process and may be raised for the first time on appeal. See

State v. Leach, 113 Wash. 2d 679, 691, 782 P.2d 552 (1989) (“An appellant may at

any time claim an error which was not raised in the trial court if the error affects a

constitutional right.”); RAP 2.5(a)(3). When an appellant raises such a challenge

for the first time on appeal, as here, we employ the two-prong test set forth in

State v. Kiorsvik, 117 Wash. 2d 93, 106, 812 P.2d 86 (1991) (“The standard of

review we here adopt will require at least some language in the information



                                          4
No. 77562-6-1/5


giving notice of the allegedly missing element(s) and if the language is vague, an

inquiry may be required into whether there was actual prejudice to the

defendant.”).

          To satisfy the first prong, we must liberally construe the language of the

charging document to determine if it contains the necessary elements of the

crime charged. McCarty, 140 Wash. 2d at 425. If the charging document can be

construed as containing the required elements, even if only in vague terms, we

must then determine if the language resulted in any actual prejudice to the

defendant (the second prong of the test). McCarty, 140 Wash. 2d at 425. However,

if the necessary elements cannot be found in or even fairly inferred from the

charging document, we presume prejudice without reaching the second prong of

the test. McCarty, 140 Wash. 2d at 425. The remedy for an insufficient charging

document is reversal and dismissal of the charges without prejudice to the

State’s ability to refile. State v. Quismundo, 164 Wash. 2d 499, 504, 192 P.3d 342

(2008).

      “A person is guilty of robbery in the second degree if he or she commits

robbery.” RCW 9A.56.210(1). The elements of robbery are set forth in the

definitional statute, RCW 9A.56.190:

             A person commits robbery when he or she unlawfully takes
      personal property from the person of another or in his or her
      presence against his or her will by the use or threatened use of
      immediate force, violence, or fear of injury to that person or his or
      her property or the person or property of anyone. Such force or
      fear must be used to obtain or retain possession of the property, or
      to prevent or overcome resistance to the taking; in either of which
      cases the degree of force is immaterial. Such taking constitutes
      robbery whenever it appears that, although the taking was fully



                                            5
No. 77562-6-116


       completed without the knowledge of the person from whom taken,
       such knowledge was prevented by the use of force or fear.

(Emphasis added.)

       Phillips contends that the information in his case did not properly set forth

all of the essential elements of the crime of robbery in the second degree, as it

did not recite the second sentence of RCW 9A.56.190 (emphasized above). In

response, the State asserts that this sentence is merely definitional and exists

only to explain the “transactional” understanding of how robbery occurs, and not

to broaden the elements of robbery set forth in the first sentence. Given that

Phillips did not raise this issue in the trial court, we apply the standard of review

set forth in Kiorsvik, 117 Wash. 2d at 106. Thus, we must first determine whether

the language of the amended information included all of the essential elements of

the crime of robbery in the second degree. This requires us to explicate the

essential elements of that crime.

       Washington law incorporates a “transactional” view of the crime of

robbery, meaning that a robbery need not involve the use of force in the initial

taking of property but, rather, may involve the use of force to retain property

already taken or to impede the rightful owner’s efforts to retrieve it. State v.

Handburgh, 119 Wash. 2d 284, 293, 830 P.2d 641 (1992). Under this transactional

view, a taking of property is ‘ongoing until the assailant has effected an escape.”

State v. Truong, 168 Wash. App. 529, 535-36, 277 P.3d 74 (2012).

       A Supreme Court decision, State v. Johnson, 155 Wash. 2d 609, 121 P.3d 91

(2005), illustrates the implications of this transactional view. There, a man who




                                          6
No. 77562-6-1/7


used force to effect an escape only after abandoning stolen property was held

not to have committed robbery. The court explained:

               The trial court’s unchallenged findings of fact state that
       Johnson was trying to escape when he punched the security guard
       in the nose. And the trial court concluded that even though
       Johnson did not use force to obtain or retain the property, he was
       guilty of the crime because the transactional view of robbery
       includes force used during an escape. But as noted above, the
       force must relate to the taking or retention of the property, either as
       force used directly in the taking or retention or as force used to
       prevent or overcome resistance ‘to the taking.” Johnson was not
       attempting to retain the property when he punched the guard but
       was attempting to escape after abandoning it.

Johnson, 155 Wash. 2d at 611.

       This decision makes clear the relationship between the first and second

sentences of ROW 9A.56.190. The first sentence, which sets forth the statutory

elements of robbery, includes the element of “the use or threatened use of

immediate force, violence, or fear of injury.” The second sentence defines

“force,” and “fear,” as used in sentence one. “Such force orfearmust be used to

obtain or retain possession of the property, or to prevent or overcome resistance

to the taking; in either of which cases the degree of force is immaterial.”

(Emphasis added.) It also defines to “obtain” or “retain” as a form of “take,” as

used in sentence one.

       Similarly, the third sentence, which begins, “Such taking   .   .   .“   is plainly

referencing and defining the word “takes,” as used in sentence one. It is

definitional and does not broaden the statutory elements of robbery.

       Our view that the statutory elements of robbery are set forth in the first

sentence while sentences two and three are mere definitional statements is



                                          7
No. 77562-6-1/8


supported by Supreme Court precedent. In Handburgh, the court discussed the

interplay between sentences one and two, concluding that “a forceful retention of

stolen property in the owner’s presence is the type of taking’ contemplated by

the robbery statute.” 119 Wash. 2d at 290. Thus, a “retention” is a type of “taking.”

A “retention” is not different from a “taking.” A “retention” is included within a

“taking.” A “retention” is not in addition to, or an alternative to, a “taking.”

        Seven years ago, we were called on to resolve a sufficiency of the

evidence challenge to a conviction of robbery in the first degree. Truong, 168
Wash. App. 529. Resolving the challenge required us to set forth the essential

elements of the offense. Truon.q, 168 Wash. App. at 534 (‘Evidence is sufficient to

support a conviction if, viewed in the light most favorable to the State, it permits a

rational trier of fact to find the essential elements of the crime beyond a

reasonable doubt.” (emphasis added)). We did so, delineating the essential

elements of robbery as “(1) the unlawful taking (2) of personal property (3) from

the person or presence of another (4) against his will and (5) by the use or

threatened use of immediate force.” Truong, 168 Wash. App. at 537 (citing RCW

9A.56.190; State v. Handburgh, 61 Wash. App. 763, 765, 812 P.2d 131 (1991),

rev’d on other grounds, 119 Wash. 2d 284, 830 P.2d 641 (1992)).2

        Truong, however, citing to Johnson, maintained that possession was an

essential element of the crime of robbery and that proof of this element was

required to support a conviction for that crime. Truong, 168 Wash. App. at 536.



        2There is also a nonstatutory element of robbery, intent to commit theft, that is not at
issue herein. State v. Allen, 159 Wash. 2d 1, 9 n.3, 147 P.3d 581 (2006).


                                                 8
No. 77562-6-1/9


Truong had used force to take property, but had immediately passed that

property on to an accomplice. She contended that, pursuant to the second

sentence of RCW 9A.56.190, an individual’s act could not meet the force element

of robbery if that individual did not have actual or constructive possession of the

property. Truong, 168 Wash. App. at 535.

        We first noted that no case authority set forth possession as an essential

element of robbery. Truong, 168 Wash. App. at 537. Next, applying the same

transactional analysis as that employed in Johnson, we held that Truong’s use of

force to prevent the victim from retrieving her property, although the property was

no longer in Truong’s possession, satisfied the force element of robbery. Truong,
168 Wash. App. at 537-38. Thus, the evidence was sufficient to support a verdict

that Truong was guilty of robbery in the first degree. Truong, 168 Wash. App. at

542.

        Several months later, a decision of Division Two also posited that the

essential statutory elements of robbery were contained within the first sentence

of ROW 9A.56.190 and thus rejected the argument that omission of the second

sentence of the statute in an information rendered it deficient. State v.

Withersroon, 171 Wash. App. 271, 294-95, 286 P.3d 996 (2012) (Quinn-Brintnall,

J., lead opinion), 171 Wash. App. at 315 (Hunt, J., concurring and dissenting in

part), affd, 180 Wash. 2d 875, 329 P.3d 888 (2O14).~




         ~ The decision was rendered by a split panel. Judge Hunt concurred in the portion of the
lead opinion discussed herein, while Judge Armstrong, also on the panel, agreed that the
statutory elements of robbery were the same as those discussed in Truong. Witherspoon, 171
Wash. App. at 315, 320.


                                                9
No. 77562-6-I/IC


        Phillips’s present assertion, that Truong and Witherspoon were wrongly

decided, relies on a recent Division Three opinion. Indeed, in that opinion,

Division Three identifies the use of force to obtain or retain possession of

property as a statutory element of robbery. State v. Todd, 200 Wash. App. 879,

885-86, 403 P.3d 867 (2017). ~ The Todd opinion is best understood in light of its

assertion that the Supreme Court has identified force or fear being used to obtain

or retain possession of property as an element of robbery. See 200 Wash. App. at

885-86. In fact, the Supreme Court opinion to which the Todd opinion cited for

this proposition, State v. AlIen, 159 Wash. 2d 1, 147 P.3d 581 (2006), did not so

hold.

        Allen involved a sufficiency of the evidence challenge in a prosecution for

aggravated first degree murder with robbery in the first or second degree as the

aggravator. The opinion language cited to by the Todd court was this:

        Thus, to establish the aggravating factor of robbery in this case, the
        State had to prove beyond a reasonable doubt that Allen: (1) took
        the cashbox from his mother’s person or in her presence (2)
        against her will and (3) used force or fear to take the cashbox or to
        prevent his mother from resisting the taking.

Allen, 159 Wash. 2d at 9 (cited by Todd, 200 Wash. App. 885-86).

        As the quotation clarifies, the Allen court was not engaged in announcing

a new statutory element of robbery. Rather, it was discussing what the State—in

that case, as the case had been tried—had to establish to prove guilt of the

charge. There are no statutory elements of robbery requiring proof of


       ~ The ]~ç~ court acknowledged that its holding was at variance with our decision in
Truong and Division Two’s decision in State v. Ralph, 175 Wash. App. 814, 308 P.3d 729 (2013).
I~, 200 Wash. App. at 885.

                                              10
No. 77562-6-Ui 1


“cashboxes” or ‘mothers.” Instead, the court was referencing the State’s theory

of the case at hand—and the court was evaluating whether the evidence

adduced actually proved that theory. The Allen opinion did not purport to add to

the statutory elements of robbery.

       In addition to Todd, Phillips relies on an older Division Two case, State v.

Phillips, 98 Wash. App. 936, 991 P.2d 1195 (2000). Therein, the court listed the

statutory elements of robbery as “(1) a taking of personal property; (2) from the

person or in one’s presence; (3) by the use or threatened use of force, or

violence, or fear of injury; (4) such force or fear being used to obtain or retain the

property.” Phillips, 98 Wash. App. at 943 (quoting State v. Strong, 56 Wash. App.
715, 719, 785 P.2d 464 (1990)). Strong, a still-older Division Two opinion, was

the sole authority relied on by the Phillips court for this proposition. However, the

statutory elements of robbery were not at issue in Strong; the issue before the

Strong court was, instead, whether the information was required to allege the

common law robbery element of intent to deprive the victim of the property. 56
Wash. App. at 716.

       In fact, in both Phillips and Strong, charging documents omitting the

second sentence of RCW 9A.56.190 were held to be constitutionally sufficient

and inclusive of all of the statutory elements of the crime. Phillips, 98 Wash. App.

at 939, 943; Strong, 56 Wash. App. at 716, 719. Furthermore, neither the majority,

concurring or dissenting opinions in Witherspoon, a more recent Division Two

decision, cite to either of these cases. Division Two plainly does not view them

as controlling on the issue presented; neither do we.



                                          11
No. 77562-6-1/12


       In light of all of this, we adhere to our holding in Truon.q as to the statutory

elements of robbery. Thus, given that the information herein satisfied the first

prong of the Kjorsvik standard, Phillips must show actual prejudice flowing from

any vagueness in the charging document to obtain relief. He has neither shown,

nor even alleged, such prejudice. The information charging Phillips with robbery

in the second degree was constitutionally sufficient.

                                          Ill

       Phillips next asserts, also for the first time on appeal, that he acted with a

good faith claim of title to the case of beer. Accordingly, Phillips argues, the trial

court should have instructed the jury on good faith claim of title as a defense to

the charge of robbery in the second degree, notwithstanding that neither the

State nor defense counsel requested such an instruction. We disagree.

                                          A

       At trial, Phillips did not request that the jury be instructed on the defense of

good faith claim of title. Our inquiry, then, is whether the trial court was required

to, sua sponte, interject such an instruction into the case. We conclude that the

trial court had no such duty.

       Coinciding with a defendant’s right to present a full defense, and to have

the jury be fully instructed on the defense theory of the case, is a defendant’s

right to control that defense. State v. Jones, 99 Wash. 2d 735, 740-41, 664 P.2d
1216 (1983); Statev. McSorley, 128 Wash. App. 598, 604, 116 P.3d 431 (2005).

Accordingly, courts may not force a defense on a criminal defendant when the

defendant neither advances nor evidences a desire to advance such a defense.



                                          12
No. 77562-6-1113


Jones, 99 Wash. 2d at 743; McSorley, 128 Wash. App. at 604 (neither State nor trial

court may compel defendant to raise or rely on an affirmative defense not

advanced by defendant). In Jones, our Supreme Court, in reviewing a trial

court’s imposition of a plea of not guilty by reason of insanity on an unwilling

defendant, stated:

       A defendant who is not guilty because of insanity is no more
       blameless than a defendant who has a valid alibi defense or who
       acted in legitimate self-defense. Yet courts do not impose these
       other defenses on unwilling defendants.
99 Wash. 2d at 743.

       Phillips was entitled to defend himself against the offense with which he

was charged without utilizing the defense of a good faith claim of title as to that

charge. The record indicates that Phillips’s trial counsel sought acquittal on the

robbery charge by maintaining that no robbery occurred. The jury was instructed

that, in order to convict Phillips of robbery in the second degree, the State

needed to prove beyond a reasonable doubt that Phillips unlawfully took personal

property from the person of or in the presence of another. Had the jurors

accepted Phillips’s argument and evidence, including his contention that he had

paid for the beer, an acquittal on the charge of robbery would have followed.

       The rule for which Phillips advocates would contravene a criminal

defendant’s right to control his or her own defense strategy. A trial court

interposing, sua sponte, jury instructions related to a defense that the defendant

neither advanced nor tailored the defense strategy to address, after the defense

rests its case, might prejudice the defendant. The law does not envision such

trial court behavior but, rather, provides that a defendant has a right to have the


                                         13
No. 77562-6-1114


jury fully instructed on the defense theory of the case, State v. Staley, 123 Wash. 2d
794, 803, 872 P.2d 502 (1994), which is effectuated by defense counsel

proposing the desired instructions to the court. See CrR 6.15. Courts may not

impose unwanted defenses on unwilling defendants. Jones, 99 Wash. 2d at 743.

       The jury instructions given by the trial court met the applicable standard.

They allowed Phillips to argue his theory of the case and properly informed the

jury of the applicable law. State v. Barnes, 153 Wash. 2d 378, 382, 103 P.3d 1219

(2005). There was no requirement that the court interpose an additional defense

theory via jury instruction sua sponte.

                                          B

       As to the merits of Phillips’s contention, they are absent. A defendant is

not entitled to an instruction which inaccurately states the law or for which there

is no evidentiary support. State v. Crittenden, 146 Wash. App. 361, 369, 189 P.3d
849 (2008). A trial court errs by giving an instruction that is not supported by the

evidence. Statev. Hoffman, 116 Wash. 2d 51, 110-11, 804 P.2d 577 (1991). Here,

the trial evidence did not support issuance of the referenced instruction.

               Intent to steal is an essential element of the crime of
       robbery. State v. Hicks, 102 Wash. 2d 182, 683 P.2d 186 (1984);
       State v. Steele, 150 Wash. 466, 273 P. 742 (1929). Therefore, a
       person cannot be guilty of robbery in forcibly taking property from
       another if he does so under the good faith belief that he is the
       owner, or entitled to possession of the property. This good faith
       belief negates the requisite intent to steal. State v. Steele, supra.

              However, the defense of good faith claim of title is available
      only where self-help is used to recover specific property. State v.
      Brown, 36 Wash. App. 549, 676 P.2d 525, review denied, 101 Wash. 2d
1024 (1984). Thus, where a person uses force to collect a debt
      with no claim of ownership in the specific property acquired, the
      requisite intent to steal is present and the defense is unavailable.


                                          14
No. 77562-6-1115


         State v. Larsen, 23 Wash. App. 218, 596 P.2d 1089 (1979); State v.
         Brown, supra.

State v. Self, 42 Wash. App. 654, 657, 713 P.2d 142 (1986).

         Here, there was no evidence that Phillips had an ownership interest in any

particular case of beer prior to going into the store. As discussed in Self:

                Here, the record is totally devoid of any evidence that Self or
         Lewis [Self’s cohort] had a claim of title to the specific cash, wallet,
         keys, credit cards and other property that were taken by force.
         [T]he defense is not available when a debt is unliquidated.
42 Wash. App. at 657.

        Phillips did not claim that he had earlier paid for that exact case of beer

and simply went to the Red Apple to obtain it. To the contrary, his present

assertion of a good faith claim of title defense is that he first selected the case of

beer, then paid for it at a checkout stand, and then was accosted as he was

leaving the store. But this scenario, if accepted by the jury, establishes a

defense to the robbery. It does not establish the defense of good faith claim of

title. If the jury believed that Phillips paid for the beer after obtaining it then there

would be no theft of the beer and, hence, no robbery. The good faith claim of

title defense would be surplusage—simply unnecessary. However, if the jury did

not believe that Phillips paid for the beer there would be a theft—and no good

faith claim of title defense. The instruction was unwarranted.5

         ~ In the alternative to his argument that the trial court abused its discretion by not, sua
sponte, instructing the jury on the good faith claim of title defense, Phillips avers that he received
ineffective assistance of counsel because his attorney did not request such an instruction. This
assertion, too, is without merit.
          In order to establish ineffective assistance of counsel, the defendant must establish both
that his attorney’s performance was deficient and that this deficiency prejudiced the defendant.
Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984);
State v. Weaville, 162 Wash. App. 801, 822-23, 256 P.3d 426 (2011). “Where the claim of
ineffective assistance is based upon counsel’s failure to request a particular jury instruction, the


                                                  15
No. 77562-6-1/16


        Affirmed.




WE CONCUR:



     ~%_J(7.




defendant must show he was entitled to the instruction, counsel’s performance was deficient in
failing to request it, and the failure to request the instruction caused prejudice.” State v.
Thompson, 169 Wash. App. 436, 495, 290 P.3d 996 (2012) (citing State v. Johnston, 143 Wn. App.
1,21, 177 P.3d 1127 (2007)). There is a strong presumption that defense counsel’s performance
was reasonable. Weaville, 162 Wash. App. at 823.
          As Phillips has not shown an entitlement to the instruction, the premise for his
averment—that his attorney’s performance was deficient—is not established. Thomison 169
Wash. App. at 495. The claim fails.


                                              16